Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted May 12, 2020 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS is being considered by the Examiner.

Allowable Subject Matter
In accordance with MPEP § 2143.03, all claim limitations have been considered by Examiner and Claims 1-7 are deemed allowable over the prior art.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows to fix a numbering error: 
In the Specification
Amend the first full sentence of page 13 to read:
--The control elements are for example the throttle valve [[11]] 15, the injection valve 34, the spark plugs 35 and the shut-off valve 52.--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the limitations set forth in independent Claims 1 and 7 regarding a device for diagnosing a crankcase ventilation line of a crankcase ventilation device for an internal combustion engine and associated method that includes detecting a nitrogen oxide concentration in the crankcase during the process of crankcase ventilation, close to the point of introduction into the intake tract upstream of the compressor using a nitrogen oxide sensor, and evaluating the tightness of the crankcase ventilation line based at least in part on the detected nitrogen oxide concentration, in combination with the remaining limitations set forth respectively in Claims 1 and 7, are not disclosed nor taught by the prior art.
Concerning the closest prior art, Takahashi et al. (U.S. Patent No. 10,760,516, qualifying as prior art under 35 U.S.C. §102(a)(1) based upon the pre-grant publication date of September 21, 2017) discloses: 
A leakage detection device detects leakage in a PCV passage that at least includes a scavenging line that communicates between a crank chamber of an engine and a portion of an intake passage of the engine that is on a downstream side of a throttle valve and a fresh air line that communicates between the crank chamber and a portion of the intake passage that is on an upstream side of the throttle valve. The leakage detection device includes a pressure measurement, a first valve and a leakage determination unit. The pressure measurement unit measures pressure in the PCV passage. The first valve opens/closes the fresh air line. The leakage determination unit determines presence or absence of 
See Abstract. 
However, neither Takahashi et al. nor the related prior art discloses the claimed device for diagnosing a crankcase ventilation line of a crankcase ventilation device for an internal combustion engine and associated method.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, various references are cited that provide detail of relevant crankcase ventilation systems for internal combustion engines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658.  The examiner can normally be reached on M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT MOUBRY/Primary Examiner, Art Unit 3747